Citation Nr: 0123440	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  01-05 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as a veteran for Department of 
Veterans Affairs benefits purposes.


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The appellant claims service from November 1941 to February 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a decision of February 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, which refused to recognize service.

The Board notes that this claim has been certified to the 
Board as an issue of new and material evidence to establish 
legal entitlement to VA benefits.  The record indicates that 
the appellant filed a timely notice of disagreement after 
receiving an August 1974 decision.  However, he was informed 
in November 1975 that the decision in his case was not 
appealable.  The Board concludes that, since the appellant 
filed a timely notice of disagreement and was not afforded 
access to the appeals process at the time, the August 1974 
decision did not become final.  Therefore, the Board will 
issue a decision on the issue of entitlement to VA benefits 
on an initial basis.


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolution 
of the appeal has been obtained.

2.  The appellant did not have active service in the United 
States Armed Forces, to include service as a member of the 
Philippine Commonwealth Army, with the Philippine Scouts, or 
with the recognized guerillas, in the service of the United 
States Armed Forces.


CONCLUSION OF LAW

The criteria for recognition of the appellant as a veteran 
for VA benefits purposes are not met.  38 U.S.C.A. § 101(2) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.8, 3.9, 3.203 
(2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant asserts that he had service during World War 
II.  In support of his claim he has submitted a certificate 
from the Prisoner of War Office from the Philippine National 
Red Cross, Manila, an enlistment for the Philippine Army, a 
certification of service from the Armed Forces of the 
Philippines, confidential reports of activities he witnessed 
in 1945, affidavits of men who attest to serving with the 
appellant, an affidavit from a friend attesting that the 
appellant served and an affidavit from a doctor also 
attesting that the appellant served during World War II.

The RO requested the appellant's service records.  In August 
1974, the United States Department of the Army certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces.  In August 1974, 
the RO issued a decision informing the appellant that he had 
no service and was not entitled to benefits.

The appellant submitted a notice of disagreement in December 
1974.  The RO responded with a letter stating that he would 
have a difficult time establishing service.  The appellant 
filed another notice of disagreement in October 1975.  In 
November 1975, the RO sent a statement informing the 
appellant that there was no decision in his case that was 
appealable.  The appellant filed another claim in January 
2001.  The RO considered the claim as one of new and material 
evidence.  It was denied in a decision issued in February 
2001.  The appellant filed a notice of disagreement and 
perfected his appeal to the Board.

II.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 (West. Supp. 2001).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The appellant was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, SOC, and the 
letters sent to the appellant informed him of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The RO supplied the 
appellant with the applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the statement from the 
United States Department of the Army denying record of 
appellant's service.  The appellant requested a hearing, but 
subsequently withdrew that request in writing.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  The intended effect of the new regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the appellant or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the appellant. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the appellant's claim for 
entitlement to VA benefits.  Therefore, no further assistance 
to the appellant with the development of evidence is 
required.


III.  Criteria

In order to be eligible for benefits administered by the VA, 
the evidence must establish that the individual seeking 
benefits is a veteran.  The term "veteran" is defined in 
38 U.S.C.A. § 101(2) as a person who served in the active 
military, naval, or air service, and who was discharged or 
released there therefrom under conditions other than 
dishonorable.  Under 38 C.F.R. §§ 3.8 and 3.9, certain 
service with the Commonwealth Army of the Philippines, with 
the Philippine Scouts, and guerilla service is included for 
VA benefits purposes.

Under 38 C.F.R. § 3.203(a), the VA may only accept evidence 
of service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department, if the evidence meets the 
following conditions:
(1) The evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy is issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and
(2) The document contains needed information as to length, 
time and character of service; and
(3) In the opinion of the Department of Veterans Affairs the 
document is genuine and the information contained in it is 
accurate.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203 (a), the VA shall request verification of 
service from the service department.  See 38 C.F.R. § 203 (c) 
(2000).

Under 38 C.F.R. §§ 3.8 and 3.9, certification of service is a 
prerogative of the service department, and the VA has no 
authority to amend or change their decision.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that findings by a United States service department verifying 
a person's service are binding and conclusive upon the VA.  
See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).

IV.  Analysis

The appellant has submitted several documents in support of 
his claim that he had service during World War II.  However, 
none of the documents were issued by a United States service 
department.  Therefore, they do not meet the criteria set 
forth under 38 C.F.R. § 3.203(a).

In August 1974, the service department, the United States 
Army, specifically determined that the appellant had "no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces."

The Board finds that the service department's determination 
that the appellant did not have service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces, 
is binding on the VA.  Accordingly, there is no basis to 
recognize the appellant as a veteran for VA benefits 
purposes.



ORDER

Entitlement to recognition as a veteran for VA benefits 
purposes is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

